

114 S527 ES: To award a Congressional Gold Medal to the Foot Soldiers who participated in Bloody Sunday, Turnaround Tuesday, or the final Selma to Montgomery Voting Rights March in March of 1965, which served as a catalyst for the Voting Rights Act of 1965.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS1st SessionS. 527IN THE SENATE OF THE UNITED STATESAN ACTTo award a Congressional Gold Medal to the Foot Soldiers who participated in Bloody Sunday,
			 Turnaround Tuesday, or the final Selma to Montgomery Voting Rights March
			 in March of 1965, which served as a catalyst for the Voting Rights Act of
			 1965.
	
 1.FindingsThe Congress finds the following: (1)March 7, 2015, will mark 50 years since the brave Foot Soldiers of the Voting Rights Movement first attempted to march from Selma to Montgomery on Bloody Sunday in protest against the denial of their right to vote, and were brutally assaulted by Alabama state troopers.
 (2)Beginning in 1964, members of the Student Nonviolent Coordinating Committee attempted to register African-Americans to vote throughout the state of Alabama.
 (3)These efforts were designed to ensure that every American citizen would be able to exercise their constitutional right to vote and have their voices heard.
 (4)By December of 1964, many of these efforts remained unsuccessful. Dr. Martin Luther King, Jr., working with leaders from the Student Nonviolent Coordinating Committee and the Southern Christian Leadership Conference, began to organize protests throughout Alabama.
 (5)On March 7, 1965, over 500 voting rights marchers known as Foot Soldiers gathered on the Edmund Pettus Bridge in Selma, Alabama in peaceful protest of the denial of their most sacred and constitutionally protected right—the right to vote.
 (6)Led by John Lewis of the Student Nonviolent Coordinating Committee and Rev. Hosea Williams of the Southern Christian Leadership Conference, these Foot Soldiers began the march towards the Alabama State Capitol in Montgomery, Alabama.
 (7)As the Foot Soldiers crossed the Edmund Pettus Bridge, they were confronted by a wall of Alabama state troopers who brutally attacked and beat them.
 (8)Americans across the country witnessed this tragic turn of events as news stations broadcasted the brutality on a day that would be later known as Bloody Sunday.
 (9)Two days later on Tuesday, March 9, 1965, nearly 2,500 Foot Soldiers led by Dr. Martin Luther King risked their lives once more and attempted a second peaceful march starting at the Edmund Pettus Bridge. This second attempted march was later known as Turnaround Tuesday.
 (10)Fearing for the safety of these Foot Soldiers who received no protection from federal or state authorities during this second march, Dr. King led the marchers to the base of the Edmund Pettus Bridge and stopped. Dr. King kneeled and offered a prayer of solidarity and walked back to the church.
 (11)President Lyndon B. Johnson, inspired by the bravery and determination of these Foot Soldiers and the atrocities they endured, announced his plan for a voting rights bill aimed at securing the precious right to vote for all citizens during an address to Congress on March 15, 1965.
 (12)On March 17, 1965, one week after Turnaround Tuesday, U.S. District Judge Frank M. Johnson ruled the Foot Soldiers had a First Amendment right to petition the government through peaceful protest, and ordered federal agents to provide full protection to the Foot Soldiers during the Selma to Montgomery Voting Rights March.
 (13)Judge Johnson’s decision overturned Alabama Governor George Wallace’s prohibition on the protest due to public safety concerns.
 (14)On March 21, 1965, under the court order, the U.S. Army, the federalized Alabama National Guard, and countless federal agents and marshals escorted nearly 8,000 Foot Soldiers from the start of their heroic journey in Selma, Alabama to their safe arrival on the steps of the Alabama State Capitol Building on March 25, 1965.
 (15)The extraordinary bravery and sacrifice these Foot Soldiers displayed in pursuit of a peaceful march from Selma to Montgomery brought national attention to the struggle for equal voting rights, and served as the catalyst for Congress to pass the Voting Rights Act of 1965, which President Johnson signed into law on August 6, 1965.
 (16)To commemorate the 50th anniversary of the Voting Rights Movement and the passage of the Voting Rights Act of 1965, it is befitting that Congress bestow the highest civilian honor, the Congressional Gold Medal, in 2015, to the Foot Soldiers who participated in Bloody Sunday, Turnaround Tuesday or the final Selma to Montgomery Voting Rights March during March of 1965, which served as a catalyst for the Voting Rights Act of 1965.
			2.Congressional Gold Medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a gold medal of appropriate design to the Foot Soldiers who participated in Bloody Sunday, Turnaround Tuesday, or the final Selma to Montgomery Voting Rights March during March of 1965, which served as a catalyst for the Voting Rights Act of 1965.
 (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.
 (c)Award of medalFollowing the award of the gold medal described in subsection (a), the medal shall be given to the Selma Interpretative Center in Selma, Alabama, where it shall be available for display or temporary loan to be displayed elsewhere, as appropriate.
 3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of medals
 (a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.Passed the Senate February 26, 2015.Secretary